Citation Nr: 0942421	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-12 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from July 1977 to 
July 1981 and from September 1981 to March 1982.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

A preliminary review of the file indicates that, following 
the March 2, 2009 certification of this case to the Board, 
the Veteran submitted additional evidence, namely, a March 
20, 2009 buddy statement from a fellow serviceman.  The Board 
has since sent the Veteran a letter asking whether he is 
waiving his right to have the RO initially consider this 
additional evidence, and he responded in September 2009 that 
he is not.  38 C.F.R. §§ 20.800, 20.1304(c) (2009).  See also 
Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 
F.3d 1339, 1346 (Fed. Cir. 2003).  Accordingly, his claims 
are REMANDED for the following additional development and 
consideration:

Readjudicate the Veteran's claims in light 
of the additional evidence he submitted in 
March 2009, following certification of his 
appeal to the Board.  
If, after considering this additional 
evidence, his claims are not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claims.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO via 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No inference should be drawn regarding the final disposition 
of the claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


